06/21/2021



                                                                                               Case Number: DA 21-0126




                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                          SUPREME COURT CAUSE NO.DA 21-0126


STATE OF MONTANA,

               Plaintiff/Appellees,
                                                           ORDER FOR
    vs.                                                    ADDITIONAL TIME FOR
                                                           FILING OPENING BRIEF
CHARLEE BLAYLOCK,

                Defendant/Appellant.


               Upon review ofthe Defendant/Appellant Second Motion for Additional Time for

Filing Opening Brief, and good cause therefrom;

              It is hereby ORDERED that the Defendant/Appellant shall have an additional

thirty (30)days from the due date of June 20th,2021,to file their Opening Brief.

Defendant/Appellants Opening Brief will be due July 20, 2021.




cc: Jami Rebsom
    Attorney General




                                                                                    Electronically signed
                                                                                                    1     by:
                                                                                          Mike McGrath
                                                                             Chief Justice, Montana Supreme Court
                                                                                          June 21 2021